 IIn the Matter Of CITY NATIONAL BANK AND TRUST COMPANY OFCHICAGO, AND CITY NATIONAL SAFE DEPOSIT COMPANY, ITS WHOLLY-OWNED SUBSIDIARY,andPROTECTIVE SERVICE EMPLOYEES' UNIONOF CHICAGO, LOCAL 240, AFFILIATED WITH BUILDING SERVICE EM-PLOYEES' INTERNATIONAL UNION (A. F. OF L.)Case No. R-5319.Decided June 15,1913Bell, Boyd cfi, Marshall, by Mr. David A. Watts,of Chicago, Ill.,for the Bank and the Safe Deposit Company.Messrs. Daniel D. CarmellandJohn Arnett,of Chicago, Ill., forthe Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon 'a petition and an ainended petition duly filed by ProtectiveServiceEmployees'Union of Chicago, Local 240, affiliated withBuilding Service Employees' International Union (A. F.- of L.),herein called the Union, alleging that a question affecting commercehad arisen concerning the., representation of employees of CityNational Bank and Trust Company of Chicago, Chicago, Illinois,herein called the Bank, and City National Safe Deposit Company,Chicago, Illinois, herein called the Safe Deposit Company, hereincollectively called the Companies, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before DavidKarasick, Trial Examiner.Said hearing was held at Chicago, Illi-nois, on May 10, 1943.The Bank, the Safe Deposit Company, andthe Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.'IFollowing the hearing, the parties entered into a stipulation to correct certain errorsin the transcriptSaid stipulation is hereby approved and the stipulated corrections arehereby ordered to be made in the official transcript.50 N. L. R. B, No. SO.516 CITY 'NATIONAL BANK AND T'RUSiT COMPANY517At the hearing the Bank and the Safe Deposit Company moved todismiss the petition on the ground that the Board lacked jurisdiction..The Trial Examiner reserved ruling on this motion for the Board.For reasons appearing in SectionI, infra,thenotion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.On May 22, 1943,the Bank, the Safe Deposit Company, and the Union filed briefs.which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIFF COMPANIESThe parties stipulated to the following facts concerning the businessof the Companies:City National Bank and Trust Company of Chicago is now andhas been since October 5, 1932, a national banking organization char-tered under the National Bank Act. It is engaged in commercialsavings and loan activities, personal and corporate trust service, install-ment financing for automobile dealers, foreign banking, and invest-ment services.and of the Federal Deposit Insurance Corporation. ' The physical,properties of the Bank are located at 208 South LaSalle Street, Chi-cago, Illinois.The Bank is the 46th largest commercial bank in the United States.As of December 31, .1942, the total assets amounted to $232,258;453.56,and- $101,770,611.28 of such assets represented investments in securitiesof the United States Government.As of the same date, loans and dis-counts outstanding were valued at $54,531,147.94; deposits exceeded$220,000,000; capital surplus and undivided profits amounted to$8,314;024.93; and letters of dredit and acceptances outstanding ex-ceeded'$472,000.During the month of December 1942, transit items forwarded tobanks outside the State of Illinois aggregated $105,000,000.FromJuly 1, 1942, to December 31, 1942, the Bank issued foreign letters ofcredit and travelers' checks valued at $106,350, and also provided for-eign exchange for its customers during the same period of time valuedat $204,553.The Bank maintains deposit accounts in other banks located in 15principal cities in 10 States throughout the United States.Prior to.the ivar,,the Bank maintained accounts in various other banks locatedin foreign cities.City National Safe Deposit Company isnow'and has been since1899 a corporation organized under and existing by virtue of the-laws530105-44-vol 50 > 34 518DECISIONS OF, NATIONAL LABOR (RELATIONS BOARDof the State of Illinois. It is engaged in the business of renting-safety deposit space to the public. - The physical properties of the-SafeDeposit Company are located at 208 South LaSalle Street, Chicago,Illinois.The Safe Deposit Company is a tenant of the Bank; thepremises it occupies are within the physical confines of the Bank build-ing; and it pays a monthly rental to the Bank for the use. of itsquarters.All of the stock of the Safe Deposit Company is owned by the Blink.Each of the officers of the Safe Deposit -Company, with the exceptionof the manager, is also an` officer of the Bank.Each member of theboard of directors of the Safe Deposit Company is either a directoror officer of the Bank.`During the year'1942, the Safe Deposit Company received $52,913/in rentals for safety deposit boxes.Additional income of the SafeDeposit Company dining the sathe period of time amounted to$1,631.76.As of January 31, 1943, the Safe Deposit Company had8,227 safety deposit boxes under lease, of which 174 were leased tonon-residents of Illinois.Approximately one-half of the lessees ofsafety deposit space of; the Safe Deposit Company are also customersof the Bank.The Companies -assert that they are not subject to the jurisdictionof the Board, contending that neither the Bank nor the Safe DepositCompany is engaged in . interstate commerce.without merit.2The Bank further argues that even if the Bank itselfis found to be engaged in interstate commerce within the meaning ofthe Act, the Board does not have jurisdiction over its protection em-ployees since they are not engaged in interstate commerce.This con-tention is also without merit.3The contention of the "separability"'of an employer's business .has been foreclosed by the Supreme CourtinVirginia Electric & Power Company v. N. L. R. B.,314 U. S. 469,affirming in this respect the decision of the Fourth Circuit (115 F.(2d) 414).The lower court stated:***unfair labor practices in any department of-such abusiness -will have repercussions in other departments; and strifeaffecting the interstate commerce in which the Company is en-gaged will be avoided only if the rights of all employees areproperly safeguarded.The Safe Deposit Company alleges that its operations in no way2 See NL. R B v Bank of AmericaNationalTrust and SavingsAssociation,130 F. (2d)3 SeeConsolidated Edison Conlpy.ny,305 U. S 197, affirmingas modified 95 F. (2d).390:Butler Brothes v N L1) . Southern Colorado Power'Company v. N. L. R B,111 F. (2d) 539 CITY NATIONAL BANK AND TRtiSIT COMPANY519affect interstate commerce.We disagree with this allegation becauseof the following facts :Mail directed to the Safe Deposit Company is received in partthrough the mailing division of the'Bank and in part received directly.Outgoing mail of the Safe Deposit Company, however, is handled bythe mailing division of the Bank exclusively.On the outside of theBank building and -within the Bank itself signs appear which showthat the Bank holds itself out to the public as offering safe depositservices without in any way indicating that the services so offeredare operated by an independent company.The Safe Deposit Com-pany does-'no advertising, yet it had envelopes for war bonds printed-which bear only the name of the Bank and contain the followingstatement: "We recommend the excellent facilities of our safe depositvaults.",Although the Bank contends that the Safe Deposit Companyis a separate and distinct enterprise, it appears that an assistant vicepresident of the Bank sent letters to prospective customers solicitingbusiness for "our safe deposit vaults" stating that "We should like tonumber you among the customers of this department of our Bank"Keys to unrented safe deposit boxes are kept in a dual control,safe, the combinations to which are held by the auditor of the Bankand the manager of the Safe Deposit Company. The manager of theSafe Deposit Company from time to time requests from the auditorof the Bank the release of such a number of keys as he- anticipates willbe needed within-the immediate future.When articles are 16A in theSafe Deposit Company, duplicate records are kept by the Safe DepositCompany and by the auditor of the Bank. The articles are placed in,a dual control safe such as is used for keys mentioned above.The Union introduced into evidence numerous articles taken frombanking magazines, including the official publication of the AmericanBankers Association, purporting to, show that the banking professionand the public generally regard safe deposit facilities cis customaryservices which are offered by banks, and constitute a part of, their,'usual operations.From all the evidence and because of the corporate interrelationship,it is clear that the operations of the Safe Deposit Company are soclosely integrated with those of the Bank that the two institutions inreality constitute a single' business enterprise which falls- within thepurview of the Act.That the safe deposit business is regarded as anormal and customary incident of a banking enterprise has been fullyrecognized by the Supreme Court inColorado National Bank, v. Bed-ford,310 U. S. 41.Moreover, the National Bank Act itself recognizesthat the safe deposit business is an integral part of the functions ofnational banks.Thus, that statute restricts loans or_purchases to orfrom affiliates of national banks but' expressly exempts from the defi- 520DEC%MONSI OF NATIONAL LABOR R-ELATIGNIS, BOARD,nition "of "affiliates" any "affiliate' . .. engaged solely in conductinga safe deposit business." 4For the foregoing reasons, we are of the opinion that the Bank and'.the Safe Deposit Company may be considered as a single integratedenterprise, and we find that the Bank and the Safe Deposit Companyare engaged iri commerce and their operations affect commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDProtective Service Employees'Union ofChicago,Local 240, affili-ated with Building Service Employees'International Union,affiliatedwith the American Federation of Labor, is a labor organization ad-mitting tomembership employees of the Bank and the Safe Deposit,Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to, the Union asthe exclusive bargaining representative of-the employees petitionedfor until the Union has been certified by'the Board in an appropriateunit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in,the unit hereinafter found appropriate.5 \We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof.Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a single unit comprised of the day police, nightforce, and deputies of.the Bank, together with-the, vault attendants ofthe Safe Deposit Company, but excluding managers, chiefs, assist-ant chiefs, supervisory and, clerical employees.The Companies con-tend, as hereinbefore mentioned, that no unit is appropriate.How-ever, they further contend that if the Board assumes jurisdiction, sep-* 12 U. S. C. A, Section 371-C, 24. The Congressional Repos is indicate. that the satedeposit business is considered an adjunct of banking ; see II. Rep. No^ 83, 69th Cong,1st Sess, p. 4'5The Regional Director repotted that the Union submitted 22 application-for-membershipcards, all of which bole apparently genuine oiiginal signatures, that the names of 14persons appearing on the cards were listed on the Bank's pay roll of April 30, 1943, whichcontained the names of 35 employees in the appiopi late unit; and that the cards were datedas follows : 13 between :Tuly and November 1942, and one undated,Eight of the 22 cards submitted bore the names of persons employed by the Safe DepositCompany.The names on the cards corresponded with the Safe Deposit Company's pay rollof April 30, 1943, which contained the names of 8 employees in the appropriate unitThecards were dated between June and September 1942 CITY' NATIONAL BANK AND TRUST COMPANsi-Y521crate units confined to the employees of each employer should beestablished.In support of their argument for separate units, the Bank and the'SafeDeposit Company contend that they are separate and distinctcorporations whose operations are not interrelated.They point outthat the policies of the Safe Deposit Company are determined by its-own board of directors which delegates authority to carry out suchpolicies to the manager of the Safe Deposit Company.They state,that the Safe Deposit Company maintains its own bank account, booksand records, and that it makes it own report with respect to capitalstock and tax returns.They maintain that the employees of theBank and those of the Safe Deposit Company are not interchanged andhave separate lockers and washrooms.--The record shows that the day police, night force, and deputieswho are employed by the Bank are armed. The police guards anddeputies are under the immediate supervision of the chief of theday police of the Bank, while the deputies are under the supervisionof the manager of the Mail and Messenger Division of the Bank.The police guards are assigned to different posts from week to weekand their duties generally are to direct customers seeking informa-tion and to guard the premises.Their hours of work are irregular.The deputies area plain-clothes men who safeguard messengers goingto other banks and business houses. They work uniform hours. Thenight watchmen protect the premises of the Bank at night, turn offlights,watch for fires, and make rounds, punching clocks., Theirbouts of work are regular`.The vault attendants, employed by the Safe Deposit Company,have regular hours and are assigned to posts of duty within the areaof, the vaults. - - In^ addition to guarding the premises, they perform-semi-clerical' tasks such as receiving and checking access slips fromsafe deposit box lessees who request admission to the vaults, andwithdrawing and replacing the boxes for the lessees: Like the pro=tection employees of the Bank, the vault attendants are armed orhave immediate access to arms.To demonstrate the appropriateness of a single, unit, the Unionadduced the following facts:The protection employees of both companies are eligible for unionmembership.After the Safe Deposit Company closes at 4 p. m., anight watchman of the Bank patrols the premises of the Safe DepositCompany.This is done each day with the exception of Saturdayand Sunday when the regular vault attendants are on duty. 'Allcategories of protection employees of both companies are paidmonthly salaries ranging from $135 to $180 a month.The sametype of pay check, on which there is no mention'of the Safe DepositCompany, is used for the employees of both companies. The Bank 522'DIECISIONS OF NATI0FNAL LABOR REILATIONS BOARDalleges that this is done merely as a matter of convenience to- the SafeDeposit Company.Group insurance policies covering employees ofthe Bank and the Safe Deposit Company are identical in form andin each instance state that the particular individual is an employeeof the "City National Bank and Trust Company of Chicago." Al-though the manager of the Safe Deposit Company hires personnelfor that - company, all persons to be employed must first file theirapplications, with the personnel manager of the Bank.A vice presi-dent of the Bank who is likewise treasurer of -the Safe Deposit Com-pany testified that employees of the Safe Deposit Company are per-mitted to obtain loans through an employees' loan fund. operated bythe Bank. In general, it was admitted that the employees of bothcompanies are treated alike.For, all these reasons 'and since we have already found, in Sec-tionI, supra,that the Companies constitute, in effect, - a single em-ployer, we see no reason why more than one unit should be estab-lishe`d.e,George A. Freibert:The Union contends that Freibert is the act-ing 'assistant chief of the day police and should therefore be ex-cluded from the unit.The Bank denies this.The former assistant,chief had authority to assign starting times and posts of duty toother members on the force. In the,absence of the chief, he assumedfull authority.According to the Bank Freibert does not have suchauthority since, in the absence of the chief, the head of the main-tenance) division of the Bank is in charge.However, Freibert trans-mits orders of the chief to other members of the force and, some-timespatrols a post of duty which- was formerly occupied by theassistant chief.It is apparent that Freibert is regarded by -themembers of the force as the acting assistant chief.We shall there-,fore exclude him-from the. unit."We find that all members of the day police, night force, and deputies_employed by the Bank and the vault attendants employed by the SafeDeposit Company, but excluding managers, chiefs, assistant chiefs,supervisory and clerical employees, and George A. Freibert, constitutea unit appropriate for the purposes -of collective bargaining.withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod .immediately preceding the date of the Direction of Electione See N. L.R B v. Lund,103 F. (2d) 810(CC A. 8) ; Matter of ArtCrayon Company;Inc., and its affiliated company,-American Artists ColorWorks, Inc., 7 N.L. R. B. 102Matter of Chrysler Detroit Company, and Chrysler Corporation,38 N. L.R. B. 313. CITY NATIONAL ,BANK KND TRUST COMPANY523herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Laborand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series,2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives'for the purposes of collective bargaining with City National Bankand Trust Company of Chicago, and City National Safe Deposit Com-pany, its wholly-owned subsidiary, Chicago, Illinois, an election,bysecret ballot shall be conducted as early as possible, but not'later thanthirty (30) days from the, date of this-Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting inthis matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of, said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period imthediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause,to determine whether or not they desire to be represented byProtective Service Employees' Union of Chicago, Local 240,affiliatedwith Building Service Employees' International Union, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining.